        Case 8:18-cr-00453-PWG Document 33-1 Filed 04/22/19 Page 1 of 2




                                       ATT ACHMENT A

                                  STIPULATION        OF FACTS

         The undersigned parties stipulate and agree that if this case had proceeded to trial. this
Office would have proven the/ollowing/acts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the/allowing/ads do not encompass all o/the evidence that would
have been presented had this mailer proceeded to trial.

         Between at least in or about August 2016 and in or about February 2017, in the District of
Maryland and elsewhere, the Defendant, ORLANDO ORTIZ ("ORTIZ"), knowingly and
willfully conspired and agreed with Robert Smith ("Smith") and others to effect transactions with
access devices issued to other persons in order to receive payments and other things of value during
a one-year period, the aggregate value of which was greater than $1,000, in a manner affecting
interstate commerce, in violation of 18 U.S.C. ~ 1029(a)(5).

        ORTIZ, with the intent to defraud, worked with Smith and others to steal peoples' credit
cards and drivers' licenses in the greater Washington, D.C. area. ORTIZ and Smith then used
those stolen credit cards to make various purchases that they were not entitled to make. Based on
the length of the fraudulent conduct, ORTIZ's relationship with his conspirators, and information
provided by others, at least $21,000 in actual and intended losses were foreseeable to ORTIZ and
within the scope of the conspiracy.

         Over the course of the conspiracy, ORTIZ and his co-conspirators, including Smith,
entered businesses located in Maryland and Washington, D.C. After entering the businesses,
ORTIZ or his co-conspirator would distract the victim while the other co-conspirator obtained the
victims' means of identification (generally, a driver's license) and credit card(s). ORTIZ and his
co-conspirators thereafter would fraudulently use, without authorization, the victims' stolen credit
card(s) and means of identification to purchase goods and gift cards from various retail locations.
In total, their scheme involved at least ten victims. The following are examples of ORTIZ and his
co-conspirators' fraudulent conduct:

        On August 29, 2016, ORTIZ and Smith entered Business I, located in Bethesda,
Maryland, and stole credit cards and a driver's license from Victim I. ORTIZ and Smith
thereafter used Victim I 's credit cards to make or attempt to make the following purchases without
Victim I's permission: a $539.00 attempted purchase from Sunglass Hut, an $836.80 purchase
from Lucky Brand Jeans, a $213 purchase from CVS, and a $64.15 purchase for gasoline. ORTIZ
and Smith did not have Victim I 's permission to use these credit cards.

        On September 6, 2016, ORTIZ and Smith entered Business 2, located in Bethesda,
Maryland, and stole at least two credit cards from Victim 2's purse. On that same day, ORTIZ
and Smith used Victim 2 's credit cards to make two purchases at a CVS in Washington, D.C. for
$2,034.32 and $15.89, respectively. ORTIZ and Smith did not have Victim 2's permission to use
these credit cards.




Rev. August 2018
                                                10
        Case 8:18-cr-00453-PWG Document 33-1 Filed 04/22/19 Page 2 of 2




        On January 17, 2017, ORTIZ and Smith entered Business 7, located in Bethesda,
Maryland, and stole a credit card from Victim 8's purse. That same day, ORTIZ and Smith used
Victim 8's credit card to attempt to purchase four Visa gift cards in the amount of$500 each at a
CVS located in Bethesda, Maryland. ORTIZ and Smith did not have Victim 8's permission to
use this credit card.

        On February 6, 2017, ORTIZ and Smith entered Business 8, located in Rockville,
Maryland, and stole Victim 9's wallet. ORTIZ and Smith stole three of Victim 9's credit cards. \
Later that same day, ORTIZ and Smith used one of Victim 9's credit cards to make an $896.23
purchase at a CVS in Montgomery County, Maryland. ORTIZ and Smith did riot have Victim
9's permission to use this credit card.

        In total, ORTIZ's offense conduct involved at least ten victims including the victims
discussed above. ORTIZ received at least $4,599.85 in proceeds from the scheme. Based on the
length of the fraudulent conduct, ORTIZ's relationship with his conspirators, and information
provided by others, at least $21,000 in actual and intended losses were foreseeable to ORTIZ and
within the scope of the conspiracy.


        SO STIPULATED:

                                          &e(?otfCci
                                            Erin B. Puhce



                                            @2?a
                                            Orlando Ortiz




                                       ~~
                                            :;;;:)
                                            Counsel for Defendant




Rev. August 2018
                                               II
